 In the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY, SHARON PLANTandSHARONWESTINGHOUSE EMPLOYEESASSOCIATIONCases Nos. R-1645 and R-1646.-Decided January 11, 1940Electrical Apparatus Manufacturing Industry-Investigation of Representa-tives:controversy concerning representation of employees: employer refusesto recognize petitioning union as exclusive bargaining agent in either of twoclaimedunits-Units Appropriate for Collective Bargainingone unit of allhourly paid employees with addition of salaried production clerks and otherplant-clericalemployees, salaried inspectors, tool designer, inspectors' ste-nographer, instructor of machinist apprentices ; one unit of all salaried employeeswith exception of those included in unit previously described-ElectionsOrdered:.eligibility to vote as of current pay roll.Mr. Robert H. Kleeb,for the Board.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Leo H. McKay,of Sharon, Pa., for the Association.Mr. Charles Newell,of East Pittsburgh, Pa., for the United.Mr. Joseph Forer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 27, 1939, Sharon Westinghouse Employees Associa-tion, herein called the Association, filed with the Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania) two petitions,,.each alleging that a question affecting commerce had arisen con-cerning the representation of employees of Westinghouse Electric& Manufacturing Company, Sharon Plant, Sharon, Pennsylvania,herein called the Company, and requesting an investigation and certi-Labor Relations Act, 49 Stat. 449, herein called the Act.On No-vember 6, 1939, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III.Sections 3 and 10 (c) (2), of National Labor Relations Board Rules1 One of the petitions so filed was designated"amended petition."19 N. L. R. B., No. 39.344 WESTINGHOUSE ELECPRSC & MANUE'ACTUBING COMPANY 345and Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to donduct it and to provide for an appropriatehearing upon due notice, and further ordered that the cases beconsolidated.On November 17, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Association, and upon United Electrical, Radio & Machine Work-ers of America, herein called the United, a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to the notice and a notice of continuance, a hearing was heldon November 30, 1939, at Sharon, Pennsylvania, before Peter F.Ward, the Trial Examiner duly designated by the Board. The Board,the Company, and the Association were represented by counsel, andtheUnited by its representative; all participated in the hearing.Full opportunity to be,heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.After the close of the hearing the Association and theUnited submitted briefs, which have been considered by the Board.Pursuant to notice duly served upon all the parties, a hearing was heldon December 14, 1939, before the Board at Washington, D. C., for thepurpose of oral argument.The Association was represented bycounsel and the United by its representative; both participated inthe argument.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby: affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation owning and operating a number of factories andplants and having sales activities extending throughout the country.At its Sharon plant it manufactures electrical transformers.Thevolume of monthly purchases in connection with the operation of theSharon plant is at present approximately $650,000, and the averagemonthly production of the Sharon plant is approximately $1,200,000.Seventy-five per cent of the raw materials used at the Sharon plantare shipped thereto from points outside of Pennsylvania.Ninety percent of the plant's total production are shipped to points outside ofPennsylvania, including points in all the other States and, some for-eign countries.As of September 26, 1939, the total number of em-ployees at the Sharon plant was 3,506. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONSINVOLVEDSharon Westinghouse Employees Association is a labor organiza,tion admitting to its membership employees of Westinghouse Electric& Manufacturing Company, with the exception of ' supervisoryemployees.United' Electrical, Radio and Machine Workers of America, is alabor organization, affiliated with the Congress of 'Industrial Or-ganizations, admitting to its membership workers in the electrical,radio, and machine-building industries.111.THE QUESTIONS CONCERNING REPRESENTATIONOn June 2, 1939, the Association wrote the Company asking forrecognition as the exclusive representative of the Company's em-ployees for the purpose of collective bargaining.The Company re-plied on June 7, 1939, that in the absence of certification by the Boarditwould recognize the Association as the representative of its mem-bers only.On October 26, 1939, the Association asked that the Com-pany recognize it as sole bargaining agent for a unit consisting of allhourly rate employees of the Company and a unit of all salariedemployees of the Company, in each case excluding supervisory em-ployees.On October 27, 1939, the Company again refused to recog-nize the Association except as representative of its members only.We find that questions have arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe And that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSAt the hearing the Association and the United agreed on a unitto consist of all hourly paid employees of the Company with theaddition of Otto J. Manse, instructor of machinist apprentices, AlbertMolnar, tool designer; Alice P. Joyce, inspectors' stenographer,salaried inspectors, salaried employees listed on the Company payroll as being in the Production Department,2 and salaried employees2 These employees consist of salaried production clerks and other plant-clerical em-ployees. `VESTINGHOtisE ELECTRIC & lIAXUFACTT RING COMPANY 347in the Stores and Shipping Department with the exception of thosein the Purchasing Department '3 and excluding all supervisory em-ployees.The Company indicated no preference as to units.. Theunit, as agreed on by the Association and the United, includes all pro-duction and maintenance employees and other employees whose workis closely associated with the manufacturing process.We find that the hourly paid employees of the Company, with theaddition of Otto J. Manse, Albert Molnar, Alice P. Joyce, salariedinspectors, employees in the Production Department, and employeesin the Stores and Shipping Department with the exception of thosein the Purchasing Department, but excluding supervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.The Association and the United also agreed that all salaried em-ployees of the Company, excluding supervisory employees and thosesalaried employees included in the unit discussed above, constitutean appropriate unit.We find that the salaried employees of theCompany, excluding supervisory employees, Otto J. Manse, AlbertMolnar, Alice P. Joyce, inspectors, employees in the ProductionDepartment, and employees in the Stores and Shipping Departmentwith the exception of those in the Purchasing Department, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefitof their right to 'self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing neither the Association nor the United introducedevidence sufficient to permit a certification of the representative ofthe employees in either of the units which we have found to beappropriate.Elections by secret ballot are therefore necessary toresolve the questions which have arisen concerning representation.In accordance with our usual practice, we shall direct that eligibilityto vote shall , be determined with reference to the pay-roll period lastpreceding the date of our Direction of Elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :°3The Purchasing Department employees are notsegregatedon the pay-roll list, but areincluded under Stores and Shipping Department. 348DECISIONS OF NATIONAL LABORRELATIONS BOARDCONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-.sentation of employees of the Westinghouse Electric & Manufactur-ing Company, Sharon Plant, Sharon, Pennsylvania, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.The hourly paid employees of the Company, with the additionof Otto J. Manse, Albert Molnar, Alice P. Joyce, salaried inspectors,employees in the Production Department, and employees in theStores and Shipping Department with the exception of those in thePurchasing Department, but excluding supervisory employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.The salaried employees of the Company, excluding supervisoryemployees, Otto J. Manse, Albert Molnar, Alice P. Joyce, inspectors,employees in the Production Department, and employees in the., Storesand Shipping Department with the exception of those in the Pur-chasing Department, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 84, of,National Labor Relations. Board Rules and Regulations-Series 2, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWestinghouse Electric & Manufacturing Company, SharonPlant, Sharon, Pennsylvania, elections by secret ballot shall be con-'ducted as early as possible but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Sixth Region, acting in thisi'natter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations :1.Among all hourly paid employees who were employed by theCompany during the pay-roll period immediately preceding the dateof this Direction, with the addition of Otto J. Manse, Albert Molnar,.Alice P. Joyce, salaried inspectors, employees in the Production De-partment, and employees in the Stores and Shipping Departmentexcept those in the Purchasing Department, and including employees6 WESTINGHOUSE ELECTRIC & MANUFACTURING 1COMPANY 349who did not work during such pay-roll period because they were illor on vacation and employees who were then or have since beentemporarily laid off, but excluding supervisory employees and em-ployees who have since quit or been discharged for cause, to deter-:mine whether they desire to-be represented by Sharon WestinghouseEmployees Association or by United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or byneither ;2.Among all salaried employees who were employed by the Com-panyduring the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during suchpay-roll period because they were ill or on vacation, and employeeswho were then or have since been temporarily laid off, but excludingsupervisory employees, Otto J.Manse, Albert Molnar, Alice P.Joyce, inspectors, employees in the Production Department, em-ployees in the Stores and Shipping Department except those in thePurchasing Department, and any employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by Sharon Westinghouse Employees Association or byUnited Electrical, Radio and Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSJanuary 27, 1940On January 11, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled proceeding, the elections to be conducted as earlyas possible but not later than thirty (30) days from the date ofthe Direction.The Board, having been advised by United ElectricalRadio and Machine Workers of America that it desires to have itsname removed from both ballots in the elections ordered by theBoard in this proceeding, hereby amends its Direction of Electionsby striking therefrom the words "they desire to be represented bySharon Westinghouse Employees Association ' or by United Electri-cal,Radio and Machine Workers of America, affiliated with theCongress of Industrial Organizations; for the purposes of collectivebargaining, or by neither" in each instance where such words appearin the Direction of Elections and substituting therefor in each suchinstance the words "or not they desire to be represented by SharonWestinghouse Employees Association, for the purposes of collectivebargaining."19 N. L. R. B., No. 39a.